12‐3485‐AG
     NLRB v. Atlantic Veal & Lamb, Inc.



                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
     BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. 
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
     NOTATION “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 


 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 10th day of December, two thousand thirteen.
 4
 5   Present:
 6                     ROSEMARY S. POOLER
 7                     JON O. NEWMAN
 8                     DEBRA ANN LIVINGSTON,
 9
10                    Circuit Judges. 
11   _____________________________________
12
13   NATIONAL LABOR RELATIONS BOARD,
14
15                              Petitioner,
16
17                     v.                                      12‐3485‐ag
18
19   ATLANTIC VEAL & LAMB, INC.,
20
21                    Respondent.
22   _____________________________________
23
 1   For Petitioner:                                DAVID  SEID  (Lafe  E. Solomon,
 2                                                  Celeste J. Mattina, John H. Ferguson,
 3                                                  Linda Dreeben, and Ruth E. Burdick, 
 4                                                  on the brief), Washington, D.C.
 5
 6   For Respondent:                                STEVEN  B.  CHESLER,  Fripp Island,
 7                                                  South Carolina.
 8
 9         Petition to enforce two supplemental orders of the National Labor Relations

10   Board (Chairman Liebman, and Members Schaumber and Pearce; Chairman Pearce

11   and Member Griffin, with Member Hayes dissenting in part).

12         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

13   AND DECREED that the petition for enforcement of the first Supplemental Decision

14   and  Order,  dated  May  28,  2010,  is  GRANTED.    IT  IS  FURTHER  ORDERED,

15   ADJUDGED,  AND  DECREED  that  the  petition  for  enforcement  of  the  Second

16   Supplemental Decision and Order, dated June 27, 2012, is GRANTED IN PART and

17   DENIED IN PART.

18         The National Labor Relations Board (the “NLRB” or “Board”) petitions for

19   enforcement of two  of its orders directing Atlantic Veal & Lamb, Inc. (“Atlantic

20   Veal”) to compensate the discriminatee, Jeorge Ogando (“Ogando”), for lost wages. 

21   We assume the parties’ familiarity with the underlying facts, the procedural history

22   of  the  case,  and  the  issues  presented  for  review,  which  we  reference  only  as

23   necessary to explain our decision. 

                                                2
 1          Under Section 10(c) of the National Labor Relations Act (the “Act”), the Board

 2   is empowered “to take such affirmative action including reinstatement of employees

 3   with  or  without  back  pay,  as  will  effectuate  the  policies”  of  the  Act.    29  U.S.C.

 4   § 160(c).  “[A]n award of reinstatement with backpay is the normal remedy awarded

 5   to victims of discrimination,” G & T Terminal Packaging Co. v. NLRB, 459 F. App’x 19,

 6   21 (2d Cir. 2012) (citing Phelps Dodge Corp. v. NLRB, 313 U.S. 177, 194 (1941)), and a

 7   finding that an employer discriminated against an employee within the meaning of

 8   the Act “‘is presumptive proof that some back pay is owed,’” id. (quoting NLRB v.

 9   Mastro Plastics Corp., 354 F.2d 170, 178 (2d Cir. 1965)).  However, the backpay due

10   a  discriminatee  is  only  “the  amount  that  will  restore  the  situation  as  nearly  as

11   possible,  to  that  which  would  have  obtained  but  for  the  illegal  discrimination.” 

12   NLRB v. Ferguson Elec. Co., 242 F.3d 426, 431 (2d Cir. 2001) (internal quotation marks

13   omitted).  Therefore, the amount owed is generally “the difference between what

14   [the discriminatee] would have earned but for the wrongful discharge and his actual

15   interim  earnings  from  the  time  of  discharge  until  he  is  offered  reinstatement.” 

16   Heinrich Motors, Inc. v. NLRB, 403 F.2d 145, 148 (2d Cir. 1968). 

17          Once  the  Board’s  General  Counsel  has  established  the  gross  amount  of

18   backpay due, the burden shifts to the employer to prove that the discriminatee is

                                                    3
 1   ineligible for backpay or is owed a lesser amount.  See Mastro Plastics Corp., 354 F.2d

 2   at 175‐79.  Backpay “is not available to an employee who has suffered a willful loss

 3   of earnings,” Ferguson Elec. Co., 242 F.3d at 434, or concealed interim earnings from

 4   the Board, Am. Navigation Co., 268 NLRB 426, 427 (1983).  After the Board calculates

 5   an award, our review of it is limited, see, e.g., TNT USA Inc. v. NLRB, 208 F.3d 362,

 6   366‐67 (2d Cir. 2000), such that we “must enforce the Board’s order where its legal

 7   conclusions  are  reasonably  based,  and  its  factual  findings  are  supported  by

 8   substantial evidence on the record as a whole,” NLRB v. Katz’s Delicatessen of Houston

 9   St., Inc., 80 F.3d 755, 763 (2d Cir. 1996).  However, “[s]ubstantial evidence is more

10   than a mere scintilla. It means such relevant evidence as a reasonable mind might

11   accept as adequate to support a conclusion.”  Universal Camera Corp. v. NLRB, 340

12   U.S. 474, 477 (1951) (internal quotation marks omitted). Thus, reversal on a factual

13   question is proper where “after looking at the record as a whole, we are left with the

14   impression that no rational trier of fact could reach the conclusion drawn by the

15   Board.”  Katz’s Delicatessen, 80 F.3d at 763 (internal quotation marks omitted). 

16         Atlantic Veal declined to challenge the Board’s first Supplemental Decision

17   and Order, dated May 28, 2010.  Because the “party challenging the Board’s remedial

18   choice has the burden of proving that the Board abused its discretion in making [its]

                                               4
 1   determination,” G & T Terminal Packaging Co., 459 F. App’x at 22, the petition for

 2   enforcement of that order is granted.  By contrast, Atlantic Veal contests the Board’s

 3   Second Supplemental Decision and Order, dated June 27, 2012, on two separate

 4   grounds.  First, Atlantic Veal argues that the record does not support the Board’s

 5   finding that Ogando “diligently” sought employment in the last quarter of 2001. 

 6   Second,  Atlantic  Veal  asserts  that  it  established  that  Ogando  concealed  interim

 7   earnings from the Board for the period from January 1, 2002 through June 7, 2004. 

 8   Only Atlantic Veal’s second argument has merit.   

 9         The Board will toll a discriminatee’s backpay for failure to mitigate.  Grosvenor

10   Orlando Assocs., Ltd., 350 NLRB 1197, 1198‐99 (2007).  However, “the ultimate burden

11   of proving a wil[l]ful loss is on the employer,” Heinrich Motors, Inc., 403 F.2d at 148,

12   and cannot be met merely by way of the discriminatee’s lack of documentation or

13   success, NLRB v. Thalbo Corp., 171 F.3d 102, 112 (2d Cir. 1999); Midwest Motel Mgmt.,

14   278 NLRB 421, 422 (1986).  Atlantic Veal asserts that Ogando cannot receive backpay

15   for the last quarter of 2001 because the record does not support a finding that he

16   mitigated his losses.  In support of its claim, Atlantic Veal emphasizes that Ogando

17   cannot recall specific job applications that he filed in 2001, did not search newspaper

18   advertisements  until  2002,  and  failed  to  utilize  New  York  State’s  job  search


                                                5
 1   assistance  program  despite  collecting  unemployment  insurance  at  the  time. 

 2   However, Ogando testified that he began to look for work in “mid‐November,” and 

 3   Atlantic Veal failed  to provide any evidence to establish its affirmative defense. 

 4   Because “the backpay claimant should receive the benefit of any doubt rather than

 5   the [r]espondent, the wrongdoer,” United Aircraft Corp., 204 NLRB 1068, 1068 (1973),

 6   we conclude that the Board acted within its broad remedial discretion by ordering

 7   Atlantic Veal to pay $4,001.04.1  Accordingly, the petition for enforcement of the

 8   Second Supplemental Decision and Order is granted insofar as it concerns the last

 9   quarter of 2001. 

10          Concerning Atlantic Veal’s second argument, “discriminatees found to have

11   willfully  concealed  from  the  Board  their  interim  employment  will  be  denied

12   backpay for all quarters in which they engaged in the employment so concealed.”

13   Am.  Navigation  Co.,  268  NLRB  at  427.    “It  is  the  [r]espondent’s  burden  to  prove

14   willful concealment.”  Cibao Meat Prods., 348 NLRB 47, 48 (2006).  At the evidentiary

15   hearing, Ogando testified that he worked sporadically in light construction from




     1
        Though  the  Second  Supplemental  Decision  and  Order  suggests  that  Ogando  is  due
     $666.84 per week in overtime, as well as an “additional” $4,001.04, the Board clarified at
     oral argument that it awarded Ogando only $4,001.04 for wages and overtime for this six‐
     week period. 

                                                  6
 1   2002 through June 7, 2004, when he was hired by a grocer.  Ogando also submitted

 2   tax returns  supporting his account.  However, Atlantic Veal submitted multiple

 3   documents undercutting Ogando’s claim.  These documents demonstrated, inter alia,

 4   that Ogando had reported two jobs in the relevant period on his job application for

 5   the grocer, that he received a check for $500 from one of these purported employers

 6   in  2003,  that  Ogando  reported  an  annual  income  of  $66,123.00  on  a  mortgage

 7   application  in  2003,  and  that  the  W‐2  submitted  in  support  of  the  application

 8   corroborated that claim.  Ogando also purchased a home during this period.  While

 9   Ogando provided explanations for each of these discrepancies, and was aided by

10   occasionally  supportive  testimony  from  a  friend,  the  Administrative  Law  Judge

11   (“ALJ”) – initially and on remand – deemed Ogando’s account incredible.  In light

12   of  the  evidence,  the  ALJ  denied  Ogando  backpay  for  the  period.    The  Board

13   reversed.    The  Board  concluded  that  it  was  “unnecessary  to  pass  on  the  [ALJ’s]

14   credibility determinations,” because the ALJ had not made “affirmative findings of

15   fact” regarding Ogando’s work history; instead, the Board was left to “interpret

16   conflicting  documentary  evidence”  –  namely,  Ogando’s  tax  returns  and  the

17   mortgage application, job application, W‐2 form, pay stubs, and check.  Because

18   uncertainties should be resolved in favor of the “backpay claimant rather than the


                                                 7
 1   respondent  wrongdoer,”  United  Aircraft  Corp.,  204  NLRB  at  1069,  the  Board

 2   determined that Atlantic Veal had failed to establish its defense.  

 3         We  conclude  that  the  Board’s  findings  were  not  supported  by  substantial

 4   evidence: Ogando was far from a credible witness, as determined by the ALJ, and

 5   Atlantic  Veal  introduced  significant  evidence  debunking  Ogando’s  claims. 

 6   Moreover, the ALJ necessarily determined that Ogando’s self‐prepared tax returns

 7   –  along  with  his  testimony  –  were  incredible,  negating  any  conflict  in  the

 8   documentary evidence and leaving no doubt to resolve in Ogando’s favor.  Because

 9   Atlantic Veal established by a preponderance of the evidence that Ogando concealed

10   earnings  from  the  Board,  and  because  Ogando  failed  to  present  any  credible

11   contradictory evidence, “no rational trier of fact could reach the conclusion” that

12   Ogando  fully  disclosed  his  earnings.    See  Katz’s  Delicatessen,  80  F.3d  at  763. 

13   Accordingly, the petition for enforcement of the Second Supplemental Decision and

14   Order is denied insofar as it concerns the period from January 1, 2002 through June

15   7, 2004.

16         We have considered all of Atlantic Veal’s remaining arguments and find them

17   to be without merit.  Accordingly, we GRANT the petition for enforcement of the

18   first Supplemental Decision and Order, dated May 28, 2010; GRANT the petition for


                                                 8
1   enforcement of the Second Supplemental Decision and Order, dated June 27, 2012,

2   insofar  as  it  concerns  the  last  quarter  of  2001;  and  DENY  the  petition  for

3   enforcement of the Second Supplemental Decision and Order insofar as it concerns

4   the period from January 1, 2002 through June 7, 2004.

5
6                                           FOR THE COURT: 
7                                           Catherine O’Hagan Wolfe, Clerk




                                              9